In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00091-CV



  JOE CONWAY AND M. NEIL CUMMINGS, Appellants

                            V.

         CLEO PATRICIA SHELBY, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 13C0842-102




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       Appellants, Joe Conway and M. Neil Cummings, filed an interlocutory appeal. Appellee,

Cleo Patricia Shelby, filed a nonsuit in the trial court as to all claims that she had raised against

Appellant Cummings below.          We have now received an agreed motion to dismiss the

interlocutory appeal as to Cummings only.

       So that we may dispose of that appeal pursuant to the motion, we now order M. Neil

Cummings’ appeal severed from Conway’s appeal against Shelby. We create a new cause for

Cummings’ appeal against Shelby and assign it cause number 06-13-00104-CV.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: October 8, 2013




                                                 2